            Case 1:19-cv-10335-LTS Document 1 Filed 02/21/19 Page 1 of 34




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

 ANDRE W. WONG, On Behalf of the T-             :   CIVIL ACTION NO.
 MOBILE USA, INC. 401(K)                        :
 RETIREMENT SAVINGS PLAN AND                    :   CLASS ACTION COMPLAINT
 TRUST and On Behalf of All Other               :
 Similarly Situated Employee Benefit Plans,     :
                                                :   JURY DEMANDED
                       Plaintiff,               :
                                                :
        v.                                      :
                                                :
 FMR LLC; FIDELITY MANAGEMENT &                 :
 RESEARCH COMPANY; FIDELITY                     :
 MANAGEMENT TRUST COMPANY;                      :
 FIDELITY BROKERAGE SERVICES                    :
 LLC; NATIONAL FINANCIAL                        :
 SERVICES LLC; FIDELITY                         :
 INVESTMENTS INSTITUTIONAL                      :
 OPERATIONS COMPANY, INC. and                   :
 JOHN and JANE DOES 1-10,                       :
                                                :
                       Defendants.              :
                                                :

       Plaintiff, Andre W. Wong (“Plaintiff”), by and through his undersigned counsel, in

support of this Complaint, hereby pleads and avers as follows:

                                     I.   INTRODUCTION

       1.      Personal savings accounts in the form of 401(k) and other defined contribution

plans have become the primary method for employees in the United States to save for retirement

in recent years. The importance of defined contribution plans to the United States retirement

system has become increasingly pronounced as employer-provided defined benefit (“DB”) plans

have become increasingly rare as an offered and meaningful employee benefit.
            Case 1:19-cv-10335-LTS Document 1 Filed 02/21/19 Page 2 of 34




       2.      Fidelity (defined below) acts as a recordkeeper, “service provider,” a party-in-

interest and a fiduciary for thousands of 401(k) plans and similar defined contribution retirement

plans (the “Plans,” more fully defined below) in the United States.

       3.      Fidelity offers the Plans the opportunity to invest in third-party mutual funds and

similar investment vehicles through its “FundsNetwork”, which Fidelity launched in 1989 and

describes as “one of the industry’s leading fund supermarkets.” As part of its “Workplace

Investing” business unit, Fidelity allows the Plans “to invest in mutual funds from hundreds of

fund companies outside of Fidelity,” https://www.fidelity.com/mutual-funds/overview, and

Fidelity’s Workplace Investing business unit provides third-party (i.e., non-Fidelity) mutual

funds with access to over 24,000 retirement plans with over $1.6 trillion in assets.

       4.      Beginning in or about 2017, Fidelity began requiring various mutual funds,

affiliates of mutual funds, mutual fund advisors, sub-advisors, investment funds, including

collective trusts, and other investment advisors, instruments or vehicles that are offered to the

Plans through Fidelity’s FundsNetwork (collectively, “mutual funds”), to make secret payments

(the “kickbacks,” “kickback payments,” or “secret payments”) to Fidelity for its own benefit in

the guise of “infrastructure” payments or so-called relationship-level fees in violation of, inter

alia, the prohibited transaction rules of the Employee Retirement Income Security Act

(“ERISA”), 29 U.S.C. §§1001, et seq. (i.e., ERISA §§ 404 and 406, 29 U.S.C. §§ 1104 and

1106), as well as ERISA’s fiduciary rules (i.e., ERISA §§ 404(a)(1)(A) and (B), 29 U.S.C. §§

1104(a)(1)(A) and (B)).


                                                 -2-
            Case 1:19-cv-10335-LTS Document 1 Filed 02/21/19 Page 3 of 34




       5.      The kickback payments at issue are part of a pay-to-play scheme in which Fidelity

receives these payments from mutual funds in the event that otherwise disclosed 12b-1 fees,

administration fees, service fees, sub-transfer agent fees and/or similar fees (“revenue sharing

payments” or “RSPs”) fall below a certain level and Fidelity requires payment of these kickbacks

in return for providing the mutual funds with access to its retirement plan customers, including

its 401(k) plan customers.

       6.      Although Fidelity attempts to categorize these secret kickback payments as flat

dollar payments, the payments are, in fact, calculated based upon the assets the mutual funds

maintain under management [multiplied by designated basis point (“bp”) amounts], including the

Plans’ assets invested in the mutual funds, and are offset by the amount, if any, of revenue

sharing payments generated by the assets for which Fidelity provides recordkeeping and related

services, including with respect to such services that are provided by Fidelity to the Plans.

Although these secret payments clearly constitute indirect compensation that Fidelity is required

to disclose to the Plans under ERISA § 408(b)(2), see also 29 C.F.R. § 2550.408b-2, Fidelity

does not disclose the amount of these secret payments (which amount to at least tens of millions

of dollars per annum and likely in the hundreds of millions of dollars per annum) to the Plans and

forbids the mutual funds from disclosing the amount of these secret payments, despite their legal

obligation to do so.

       7.      Fidelity uses its ownership and control of the FundsNetwork to negotiate for the

receipt of these kickbacks from mutual funds, and the secret payments have the effect of


                                                 -3-
            Case 1:19-cv-10335-LTS Document 1 Filed 02/21/19 Page 4 of 34




increasing the expense ratios and/or other expenses of the mutual funds, which expenses are

deducted directly from the assets of the Plans and their participants. Fidelity is a fiduciary under

ERISA by virtue of its discretion and exercise of discretion in negotiating/establishing its own

compensation by and through its setting of the amount and receipt of the secret payments.

       8.      The kickbacks at issue are based, in whole or in part, on a percentage of the Plans’

investments in mutual funds that are delivered to it by Fidelity and/or based on the magnitude of

the investments by such Plans in the mutual funds.

       9.      While the kickbacks are internally described by Fidelity as “infrastructure

payments” and reimbursement for expenses incurred in providing services for, to, or on behalf of

the mutual funds, and deceptively characterized as such to Plans and their participants to the

extent obliquely referenced by Fidelity as “mutual fund supermarket fees,”

https://www.fidelity.com/mutual-funds/all-mutual-funds/fees (thereby concealing their true

nature), see also https://www.fidelity.com/bin-public/060_www_fidelity_com/

documents/brokerage_commissions_fee_schedule.pdf (“Fidelity may receive a fee from

unaffiliated product providers to compensate Fidelity for maintaining the infrastructure to

accommodate unaffiliated products [and] [t]he fee is a fixed amount that typically equates to less

than 0.05% of a product provider’s assets in all retail, workplace, and intermediary channels

maintained by Fidelity, and does not vary based on a plan’s offering of an unaffiliated product

supported by Fidelity....”), the amounts of these kickbacks bear absolutely no relationship to the

cost or value of any such services and, instead, plainly are a replacement for declining amounts


                                                 -4-
          Case 1:19-cv-10335-LTS Document 1 Filed 02/21/19 Page 5 of 34




of revenue sharing payments received by Fidelity as a result of the increasing use of passive

mutual funds, institutional and R6 share classes of mutual funds and collective trusts, which pay

little or nothing in the way of RSPs. Fidelity also reserves the right to increase the amount of the

kickbacks and to impose them upon mutual funds at its discretion. As a result of its acceptance

of these unlawful, secret payments, Fidelity occupies a conflicted position whereby it effectively

operates a system in which it is motivated to increase the amount of such payments, while

improperly incentivizing the mutual funds to provide RSPs to Fidelity and/or to conceal the true

nature of fees associated with these funds, and requiring the Plans and/or participants who invest

in mutual funds and similar investments to unwittingly incur and pay undisclosed fees for the

services provided to them.

       10.     The services provided by Fidelity that may incidentally benefit mutual funds

(beyond pure and simple access to retirement plan customers -- referred to sometimes as pay-to-

play, shelf-space or kickback arrangements) are actually services that Fidelity has historically

provided to its retirement plan customers as a necessary part of its business in return for fees

directly collected by it from such customers, and these fees generally do not change as a result of

Fidelity’s receipt of the kickbacks from the mutual funds and are not reduced in a manner that

corresponds with the amount of the secret kickback payments received.

       11.     Fidelity’s receipt of the kickback payments at issue violates ERISA’s prohibited

transaction and fiduciary duty rules and should not be countenanced since the receipt of such

payments places Fidelity in a conflicted position in which the interests of its retirement plan


                                                 -5-
          Case 1:19-cv-10335-LTS Document 1 Filed 02/21/19 Page 6 of 34




customers can be and are sacrificed in the interest of Fidelity earning greater profits through the

receipt of such payments.

       12.     As explained below, Fidelity also has engaged in acts of self-dealing with respect

to the retirement assets of the Plans (defined below) and the Class (defined below) and, in so

doing, also has otherwise violated the prohibited transaction rules of ERISA, as well as ERISA’s

fiduciary rules.

       13.     This is an action for equitable relief and damages under ERISA in which Plaintiff

seeks to recover, for the benefit of the 401(k) plans in the Class and all other similarly situated

Plans, also known as employee pension benefit plans under ERISA Section 3(2)(A), 29 U.S.C. §

1002(2)(A) that are subject to Internal Revenue Code Sections 401(a) and 401(k), the kickback

payments and other compensation that Fidelity has improperly received.

       14.     Plaintiff brings this action on behalf of the Plan (defined below) and on behalf of

all other similarly situated Plans under ERISA §§ 409(a) and 502(a) and (g), 29 U.S.C. §§

1109(a) and 1132(a) and (g), to recover the following relief:

               !       A declaratory judgment holding that the acts of Defendants (defined
                       below) herein violate ERISA and applicable law;

               !       A permanent injunction against Defendants prohibiting the practices
                       described herein;

               !       Disgorgement and/or restitution of all the kickback payments and other
                       compensation improperly received by Fidelity, or, alternatively, the profits
                       earned by Fidelity in connection with its receipt of such payments and
                       other unlawful compensation;

               !       Compensatory damages;

                                                 -6-
          Case 1:19-cv-10335-LTS Document 1 Filed 02/21/19 Page 7 of 34




                !       Attorneys’ fees, costs and other recoverable expenses of litigation; and

                !       Such other and additional legal or equitable relief that the Court deems
                        appropriate and just under all of the circumstances.

                                        II.   THE PARTIES

        15.     Plaintiff is a participant in the T-Mobile USA, Inc. 401(k) Retirement Savings

Plan and Trust (the “T-Mobile Plan” or the “Plan”). At all pertinent times, as discussed more

fully below, Fidelity acted as a service provider for, a party-in-interest with respect to and a

fiduciary of the Plan, as well as all of the Plans. Plaintiff brings this action in a representative

capacity on behalf of the Plan and all other similarly situated Plans. Plaintiff is a resident of

West Covina, Los Angeles County, California. Fidelity received kickback payments in

connection with the investments of Plaintiff and the Plan.

        16.     Defendant, FMR LLC, a/k/a Fidelity Management & Research (“FMR”), is a

financial services conglomerate headquartered in Boston, Suffolk County, Massachusetts, which

operates as the parent entity for Fidelity Investments (defined below) and its associated business

enterprises. At all pertinent times, FMR has controlled and directed the activities of the other

Defendants.

        17.     Defendant, Fidelity Management & Research Company (“FMR Co.”), is a

subsidiary of FMR that is headquartered at the same address as FMR in Boston, Suffolk County,

Massachusetts, and is a privately owned investment manager that provides certain services to

FMR, including acting as the volume submitter sponsor for FMR with respect to certain adoption

agreements entered into with the Plans so that Fidelity (defined below) can provide

                                                  -7-
             Case 1:19-cv-10335-LTS Document 1 Filed 02/21/19 Page 8 of 34




recordkeeping and fiduciary services to the Plans.

       18.      Defendant, Fidelity Management Trust Company (“FM Trust Co.”), is a

subsidiary of FMR that is headquartered at the same address as FMR in Boston, Suffolk County,

Massachusetts, which acts as a trustee and fiduciary with respect to the retirement funds of the

Plans and their participants. FM Trust Co. collects and delivers the retirement assets of the Plans

to mutual funds and, in return, the kickbacks at issue are remitted to Fidelity as a condition of the

mutual funds maintaining their position as participants in Fidelity’s FundsNetwork.

       19.      Defendant, Fidelity Brokerage Services LLC (“FBS”), is a subsidiary of FMR that

is headquartered at the same address as FMR in Boston, Suffolk County, Massachusetts, and is a

registered broker-dealer that makes the mutual funds available to the Plans through the

FundsNetwork and collects certain of the kickbacks on behalf of FMR.

       20.      Defendant, National Financial Services LLC (“NFS”), is a subsidiary of FMR and

affiliate of FBS that is headquartered at the same address as FMR in Boston, Suffolk County,

Massachusetts, which also is a registered broker-dealer that makes the mutual funds available to

the Plans through the FundsNetwork and collects certain of the kickbacks on behalf of FMR.

       21.      Defendant, Fidelity Investments Institutional Operations Company, Inc. (“Fidelity

Operations”), is a subsidiary and affiliate of FMR that also maintains offices in Boston, Suffolk

County, Massachusetts, and which is the Fidelity entity that provides recordkeeping services to

the Plans.

       22.      Defendants, John and Jane Does 1-10 (“Doe Defendants”), include additional


                                                 -8-
          Case 1:19-cv-10335-LTS Document 1 Filed 02/21/19 Page 9 of 34




Fidelity entities and fiduciaries, the identities of which/whom are not presently known to

Plaintiff. Plaintiff will amend the Complaint to substitute the names of the Doe Defendants

within a reasonable period of time after which the identities of these defendants are discovered or

revealed to Plaintiff.

        23.     FMR, FMR Co., FM Trust Co., FBS, NFS, Fidelity Operations and the Doe

Defendants act as an integrated enterprise, as alter egos and agents of each other, and/or as a

single/joint employer. Each of the Defendants is legally responsible for the acts of the others.

Unless otherwise noted, FMR, FMR Co., FM Trust Co., FBS, NFS, Fidelity Operations and the

Doe Defendants are referred to collectively hereafter as “Fidelity” or “Fidelity Investments” or

“Defendants.” At all pertinent times, FMR controlled, directed and supervised the sales and

marketing activities of the other Defendants, as well as their employees. At all pertinent times,

the employee and labor relations, as well as the compensation and benefit activities and the sales

and marketing policies and procedures of Fidelity and all Defendants, including the business

practices and decisions related to the kickback payments at issue, have operated from and

through the centralized control of FMR. Fidelity is a fiduciary of the Plans within the meaning of

ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A). Fidelity also is a party-in-interest within the

meaning of ERISA Section 3(14), 29 U.S.C. § 1002(14).




                                                -9-
         Case 1:19-cv-10335-LTS Document 1 Filed 02/21/19 Page 10 of 34




                               III.   JURISDICTION AND VENUE

        24.      Plaintiff seeks relief on behalf of the T-Mobile Plan and all other similarly

situated Plans pursuant to ERISA’s civil enforcement remedies with respect to fiduciaries and

other interested parties and, specifically, under ERISA Section 409, 29 U.S.C. § 1109 and 29

U.S.C. § 1132.

        25.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 and

ERISA Section 502(e), 29 U.S.C. § 1132(e).

        26.      Venue is proper in this judicial district pursuant to ERISA Section 502(e), 29

U.S.C. § 1132(e) and 28 U.S.C. § 1391, because Fidelity maintains its headquarters and principal

place of business in Boston, Massachusetts.

        27.      At all pertinent times, Fidelity has conducted its retirement business and the

retirement business of all other Fidelity affiliates and entities from its offices in this judicial

district in Boston, Massachusetts, which functions as the nerve center for the retirement

operations of Fidelity.

                                   IV.   BACKGROUND FACTS

A.      The Services That Fidelity Provides To The Plans

        28.      At all pertinent times, Fidelity has held itself out and continues to hold itself out

to Plaintiff, the Plans and the Class as providing a full array of services, and represents that

Fidelity can help design and maintain a long-term retirement strategy for a company and its

employees.


                                                  -10-
         Case 1:19-cv-10335-LTS Document 1 Filed 02/21/19 Page 11 of 34




       29.     As Fidelity explains on its website with respect to retirement services in general

for 401(k) plans:

               Employer 401(k) Plan Services

               For organizations of any size

               Fidelity 401(k) Plans

               Fidelity’s 401(k) services offer everything you need to help you run
               an efficient, successful retirement plan that attracts and retains key
               talent and helps your employees prepare for a comfortable
               retirement. From comprehensive administrative and reporting to
               support around responsible investment decisions, we partner with
               you to help build a 401(k) that delivers value — for both your
               business and your employees.

               Our 401(k) Plan Services for Businesses Can Help You:

               Stay Current

               Optimize your plan design, manage costs, and understand changing
               fiduciary duties with insights, resources, and reporting.

               # Take advantage of plan administration and consulting that helps
               analyze your plan design, prescribe solutions and measure your
               progress on an annual basis.

               # Get coordinated under a single service provider that offers the
               services you need.

               # Receive exclusive webcasts, a monthly newsletter, and insights
               on policies, regulations, and investment issues.

               # Select from a diversified investment offering and completely
               open architecture investing platform.

               # Find solutions, that work best for your business, and benchmark
               plan success with our investment consulting.

                                               -11-
 Case 1:19-cv-10335-LTS Document 1 Filed 02/21/19 Page 12 of 34




       # Get help streamlining plan administration and managing risk.

       # Access your plan data 24/7, and eliminate inefficient paperwork
       with Internet-based reporting tools and our Fidelity Plan Sponsor
       WebStation® (PSW®).

Create an Educated Workforce

Help your employees to achieve financial health and wellness with support from
day one.

       # Keep employees informed with personalized, targeted
       communications to help them develop confidence in their decisions
       and understand next steps.

       # Provide participants with valuable support designed to empower
       them to improve behaviors and encourage them to invest appropriately for their goals.

       # Make planning easier with our professional help with choosing
       investments, our all-in-one lifecycle funds, and managed account
       services.

       # Foster continual learning, starting with investing during
       enrollment and onboarding, followed by reports that detail action
       steps, plan updates, and retirement insights.

       # Ensure secure access to online account information through our
       NetBenefits® Web site.

       # Let them know they can connect with Fidelity by logging into
       NetBenefits.com, calling a dedicated phone number, or visiting
       more than 190 Fidelity Investor Centers nationwide.

Leverage your advisor

Fidelity works with over 135,000 Financial Advisors and more than 6,000
investment firms.

Our exceptional plan administration, customer service and employee engagement

                                      -12-
           Case 1:19-cv-10335-LTS Document 1 Filed 02/21/19 Page 13 of 34




          programs integrate seamlessly with your advisors insight and leadership.

          So if you work with an advisor today, include them in evaluating all of the
          advantages Fidelity can provide for you and your employees.

https://workplace.fidelity.com/401k-plans.html .

          30.    As of September 30, 2016, Fidelity serviced more than 24,000 defined

contributions plans with more than 27 million participants, and administers over $1.6 trillion of

assets.

          31.    Fidelity describes itself as “the nation’s No. 1 recordkeeper of 401(k) retirement

savings plans and a leading provider of 403(b) retirement plans for not-for-profit institutions.”

https://www.fidelity.com/about-fidelity/fidelity-by-numbers/corporate-statistics.

          32.    Fidelity’s retirement services are provided from a corporate perspective by all of

the Defendants, which act in concert with each other. One of Fidelity’s most profitable lines of

business is providing services associated with retirement and benefit plans.

          33.    The retirement plan services Fidelity provides include

recordkeeping, compliance, allocation of participant contributions, distribution of account

proceeds to departing participants, loan processing and administrations, asset transfers, IRS tax

withholding and reporting, provision of benefits illustrations, processing and distribution of

benefits and withdrawals, administration of communications with participants, and maintenance

of the menu of investment options made available to the Plans.




                                                 -13-
         Case 1:19-cv-10335-LTS Document 1 Filed 02/21/19 Page 14 of 34




B.     The Agreements Between The Plans And Fidelity And The Retirement Investments
       Provided Under Those Agreements

       34.     Pursuant to the terms of Basic Plan Documents and Adoption Agreements, as well

as Service Agreements (the “DC Form Contracts”) that it provides to and/or enters into with the

Plans, Fidelity manages and administers the retirement plan assets of the Plans. Fidelity enters

into these standard form agreements with virtually all of the Plans.

       35.     Pursuant to the DC Form Contracts, Fidelity has provided (and continues to

provide) investment options to the T-Mobile Plan and other similarly situated Plans.

       36.     After entering into one of the DC Form Contracts Group with the Plans, Fidelity

is appointed to collect each of the Plans’ retirement contributions in a trust and then invests them

in the mutual funds through its omnibus trading system on behalf of the Plans.

       37.     Fidelity pools the investments of the Plans before collectively investing them in

mutual funds and similar investment vehicles. For each mutual fund offered on the

FundsNetwork to the Plans, Fidelity maintains a single omnibus, or so-called “house” account

(“Omnibus Account(s)”), to process all trades and maintain all positions of the Plans in the

mutual fund.

       38.     The Omnibus Accounts (or their sub-accounts) are divided into accumulation

units (sometimes referred to as “record units” or “shares”) that track the performance of shares of

a selected mutual fund investment with the price per accumulation unit calculated by dividing the

total value of the assets of the Omnibus Accounts by the number of units in the Omnibus

Accounts.

                                                -14-
         Case 1:19-cv-10335-LTS Document 1 Filed 02/21/19 Page 15 of 34




       39.      Pursuant to the DC Form Contracts, participants may choose the mutual funds in

which their contributions and any matching contributions made by their employers are invested,

and Fidelity allocates those contributions to particular Omnibus Accounts or sub-accounts within

the Omnibus Accounts that correspond to the chosen mutual funds and the interests of the Plans

and their participants in these mutual funds. In return for the contributions, which are assets of

these ERISA-qualified plans, the Plans and their participants receive accumulation units (shares)

in the applicable sub-accounts of the Omnibus Accounts, which accumulation units/shares, like

the Omnibus Accounts themselves and the sub-accounts, are held and owned by Fidelity.

       40.      Fidelity maintains discretion, authority and control over the Omnibus Accounts,

the sub-accounts and the accumulation units (shares).

       41.      The accumulation units (shares) of the Plans and their participants, which are held

by Fidelity, like the Omnibus Accounts and sub-accounts, constitute assets of the Plans.

       42.      Based on the combined contributions to the sub-accounts made by all of these

Plans and their participants, Fidelity sells and purchases mutual fund shares to hold in the

Omnibus Accounts (and receives the kickbacks, in part, in return for these purchases).

       43.      The value of one of the Plans’ accumulation units (shares) in the Omnibus

Account fluctuates based upon the value of the mutual fund shares held within the various

sub-accounts.

       44.      Pursuant to the DC Form Contracts administered and managed by Fidelity

and issued in the name of Fidelity, Fidelity manages the retirement assets of the Plans in the


                                                -15-
         Case 1:19-cv-10335-LTS Document 1 Filed 02/21/19 Page 16 of 34




Omnibus Accounts and serves as legal title owner and holder of the assets in the Omnibus

Accounts. The investments of the T-Mobile Plan and all of the other Plans are held in Omnibus

Accounts in the name of Fidelity, which are administered and managed by Fidelity as well.

       45.     Fidelity holds, owns, administers, manages and controls the Omnibus Accounts,

as well as their sub-accounts, and uses the Omnibus Accounts as a delivery mechanism to

purchase and sell shares in the mutual funds.

       46.     In return for delivering these funds from the Omnibus Accounts to the

mutual funds and providing access to the Plans through its FundsNetwork, Fidelity receives the

kickback payments at issue pursuant to the scheme detailed herein.

       47.     Fidelity owns and manages the Omnibus Accounts and maintains

and exercises discretion and control with respect to the retirement assets in the Omnibus

Accounts. Fidelity is able to influence and control its own compensation derived from the

Omnibus Accounts by, among other things, negotiating the terms of the payments that it will

receive from the mutual funds in return for being offered to the Plans through the FundsNetwork,

including the amount of the kickback payments a issue that are calculated, in part, based on the

assets invested in the Omnibus Accounts. Pursuant to the DC Form Contracts, Fidelity also

maintains complete discretion to substitute, eliminate and add mutual funds offered through its

FundsNetwork by and through its Omnibus Accounts, as well as to make other investment

decisions on behalf of the Plans.

       48.     Fidelity makes it clear to mutual funds that, if they refuse to make the secret


                                                -16-
         Case 1:19-cv-10335-LTS Document 1 Filed 02/21/19 Page 17 of 34




payments, they will be restricted in their relationship with Fidelity and Fidelity, inter alia, will

not permit a mutual fund to add new funds to the FundsNetwork, will eliminate its existing

mutual funds from the FundsNetwork through a hold and redeem approach, will impose

additional fees on Fidelity’s clients that invest in the mutual funds, and will eliminate

opportunities for these mutual funds to grow their business through Fidelity’s FundsNetwork and

by providing access to the Plans.

       49.     Although Fidelity describes itself as providing an open architecture platform for

the Plans, Fidelity also effectively controls the menu of available mutual funds offered in its

FundsNetwork and retains the discretion to change its fund menus and to not offer certain

investment options to Plans based upon contract pricing and other considerations.

       50.     Fidelity asserts that its pricing model and charges to the Plans take into account

so-called revenue sharing payments and similar indirect compensation from mutual funds that

generally is disclosed by Fidelity to the Plans (albeit inadequately). In stark contrast, Fidelity

hides the existence of the kickback payments at issue from the Plans, in breach of its fiduciary

duties, and explicitly prohibits the mutual funds from disclosing the amount of the kickback

payments.

       51.     As a matter of common sense and simple economics, the Plans ultimately pay for

the kickback payments that Fidelity has exacted from the mutual funds and Fidelity has no

defensible basis for concealing the existence of this indirect compensation from the Plans. The

kickback payments are directly related to the assets of the Plans since (a) they are calculated, in


                                                 -17-
         Case 1:19-cv-10335-LTS Document 1 Filed 02/21/19 Page 18 of 34




part, based upon those very assets, and (b) revenue sharing payments associated with the Plans’

assets directly reduce the amount of the kickback payments paid by the mutual funds.

       52.     Under ERISA § 406(a), 29 U.S.C. § 1106(a), the fiduciaries of the Plans are

prohibited from causing parties-in-interest (as well as other fiduciaries), including Fidelity, from

entering into arrangements for the provisions of services, such as recordkeeping and other

services provided by Fidelity to the Plans, unless such contract or arrangement is reasonable.

However, Fidelity’s failure to disclose the indirect compensation it receives from the mutual

funds renders such arrangements per se unreasonable under 29 C.F.R. § 2550-408b-2, thereby

causing the Plans and Fidelity to engage in prohibited transactions in violation of Section 406 of

ERISA. See also Harris Trust & Sav. Bank v. Salomon Smith Barney, 530 U.S. 238

(2000)(holding that even non-fiduciary parties-in-interest can be held liable for participating in

prohibited transactions).

       53.     The DC Form Contracts do not meaningfully disclose that the kickback payments

at issue will be made to Fidelity by the mutual funds offered as investments to the Plans or that

Fidelity will utilize the investments in the Omnibus Accounts to generate profits based upon the

existence and leveraging of these assets for Fidelity’s own benefit.

       C.      The Plans

       54.     At all pertinent times, the T-Mobile Plan was a 401(k) retirement plan and, as of

the date of the filing of this Complaint, it remains a 401(k) retirement plan. The T-Mobile Plan’s

participants, as well as T-Mobile USA, Inc., have funded and continue to fund the Plan.


                                                -18-
          Case 1:19-cv-10335-LTS Document 1 Filed 02/21/19 Page 19 of 34




         55.   Through the DC Form Contracts with Fidelity, participants are entitled to invest in

various mutual funds selected by Fidelity for inclusion as investment options available to the

Plans.

         56.   Plaintiff is informed and believes that thousands of qualified ERISA retirement

Plans are members of the Class (as defined below), which contracted with Fidelity to provide the

same or similar services with respect to the management and administration of the Plans and the

disposition, investment and management of these Plans’ assets.

D.       The Relationship Between and Among Class Members, Fidelity
         and The Mutual Funds

         57.   The employers that are the sponsors and plan administrators of the Plans which

compose the Class, engage full-service providers, such as Fidelity, to design and implement the

qualified ERISA retirement plans and to provide an entire range of administrative, investment,

management and other services necessary to operate them. Agents of Fidelity solicit business on

its behalf on the basis that it is a full-service provider that designs and implements such qualified

ERISA retirement plans, and these agents for Fidelity receive commissions for obtaining such

business for Fidelity.

         58.   In promoting its services, Fidelity claims to be a leading provider for corporate

retirement plans that offers a comprehensive array of retirement solutions for its customers.

         59.   After setting up qualified ERISA retirement plans such as the Plans, Fidelity

provides all of the services necessary for such retirement plans to operate, including

recordkeeping, compliance, allocation of participant contributions, distribution of account

                                                -19-
         Case 1:19-cv-10335-LTS Document 1 Filed 02/21/19 Page 20 of 34




proceeds to departing participants, loan processing and administration, asset transfers, IRS tax

withholding and reporting, provision of benefits illustrations, processing and distribution of

benefits and withdrawals, and administration of communications with participants.

       60.     At all pertinent times, Fidelity knew about the material importance

of fees and costs to the Plans and their participants, including the amount of any payments that it

was receiving from the mutual funds, including the kickback payments at issue.

       61.     Mutual funds contract with various entities to perform managerial, administrative,

accounting, legal and other services. Mutual funds pay the entities providing those services, and

the mutual funds pass those costs on to their investors by charging them a variety of fees, which

are typically referred to as investment management fees, distribution fees, commissions,

sub-transfer agency fees, marketing fees, or 12b-1 fees. Investors thereby effectively pay fees to

the mutual funds for these and other services. The mutual funds generally determine these fees,

based on a designated percentage of the net asset value of all of the shares held in the mutual

fund, causing the net asset value of all of the shares to decrease by the proportionate percentage

attributable to these shares. As a result of the charging of these fees, by way of example, the

value of the mutual fund shares held by Fidelity in the Omnibus Accounts decreases by a

corresponding percentage, which, in turn, reduces the value of each of the Plans’ and each of the

participants in the Plans’ accumulation units/shares held by Fidelity in the Omnibus Accounts.

       62.     Fidelity retains the discretion, authority and control to delete and

add investment options from the Plans’ available menu of investments.


                                                -20-
         Case 1:19-cv-10335-LTS Document 1 Filed 02/21/19 Page 21 of 34




       63.      Fidelity also retains the right and discretion to unilaterally change its

investment management and administrative charges assessed under the Form DC Contracts and

in its agreements (sometimes referred to as participation agreements) with the mutual funds.

       64.     The mutual funds establish the percentages of the Plans’ assets that they charge as

fees for their services to cover their normal operating expenses, as well as anticipated profit, and

the amount of the kickback payments that they now have been forced to agree to pay to Fidelity.

       65.     The secret payments do not bear any relationship to any services

performed by Fidelity Operations. In fact, Fidelity cannot ascribe specific services performed to

the receipt of the payments received and, when Fidelity obtains increased kickback payments

from mutual funds, it provides no additional services. Instead, Fidelity literally has lined its

pockets with at least hundreds of millions of dollars in secret payments by and through

self-dealing, other prohibited transactions and breaches of its fiduciary duties.

       66.     As discussed above, in certain materials available to customers, Fidelity has

obliquely and deceptively referenced its receipt of the kickback payments as mutual fund

“supermarket fees,” but has done so in a false and deceptive manner designed to conceal the true

nature of these payments. In referencing such payments, Fidelity has attempted to mask the

nature of these kickback payments by falsely and deceptively claiming that the payments relate to

the provision of services by Fidelity on behalf of the mutual funds, even though the payments at

issue bear no relationship to any services that Fidelity purportedly provides on behalf of the

mutual funds. In addition, although Fidelity has claimed in certain communications that it credits


                                                 -21-
         Case 1:19-cv-10335-LTS Document 1 Filed 02/21/19 Page 22 of 34




payments from mutual funds to reduce the amount of payments made by the Plans, Fidelity has

not and does not provide any specific credit to the Plans to account for the kickback payments at

issue (and Fidelity has not calculated or directly attributed the reduction in any fees charged to

the Plans to the actual amount of kickback payments received by Fidelity). Moreover, Fidelity

never has credited the Plans with the amount of kickback payments it receives on a dollar-for-

dollar basis. By making false and misleading statements regarding these payments, failing to

disclose the amount of these payments and acting affirmatively to prevent the mutual funds from

disclosing the amount of these payments to the Plans, Fidelity has engaged in acts of fraud and

concealment designed to avoid discovery of its violations of ERISA. At all pertinent times,

Fidelity’s receipt of the kickback payments delineated in this Complaint was fraudulently and

deceptively concealed by Fidelity.

       67.     Even assuming arguendo that Fidelity contends that it somehow

adequately disclosed the existence and nature of these kickback payments, regardless of how it

obscured such disclosure (or purports to assert that any of the Plans consented to its conduct),

Fidelity’s receipt of the kickback payments for its own account is per se unlawful and cannot be

excused by alleging that there was any purported disclosure or consent. Similarly, Fidelity’s

receipt of compensation for its own account, by leveraging the assets contained in the Omnibus

Accounts, amounts to self-dealing and the self-payment to Fidelity of unreasonable compensation

through the investment and use of the Plans’ retirement assets violates applicable law

(specifically, ERISA).


                                                -22-
         Case 1:19-cv-10335-LTS Document 1 Filed 02/21/19 Page 23 of 34




        68.     While effectively keeping the kickback payments a secret from its

customers and the Plans, Fidelity regularly negotiates with mutual funds to increase the amount

of these payments despite the undesirable impact of increased payments on Plaintiff, the T-

Mobile Plan and the Plans.

                        V.    CLASS ACTION ALLEGATIONS

        69.     This action is brought as a class action by Plaintiff, individually and in a

representative capacity on behalf of the Plan and the following proposed Class (“Class”):

                Class

                All employee pension benefit plans covered by the Employee
                Retirement Income Security Act of 1974 subject to Internal
                Revenue Code §§ 401(a) or 401(k) with which Fidelity has
                maintained a contractual relationship.

Excluded from the Class are Defendants, any employee pension benefit plans for which

Defendants’ directors, officers or employees are beneficiaries, and any employee pension benefit

Plans for which the Judge to whom this case is assigned or any other judicial officer having

responsibility for this case is a beneficiary.

        70.     This action may be maintained as a class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure.

        71.     Numerosity. Plaintiff is informed and believes that there are at least thousands of

Class members throughout the United States. As a result, the members of the Class are so

numerous that their individual joinder in this action is impracticable.

        72.     Commonality. There are numerous questions of fact and/or law that are common

                                                 -23-
          Case 1:19-cv-10335-LTS Document 1 Filed 02/21/19 Page 24 of 34




to the Plan and all the members of the Class, including, but not limited to the following:

               (a)     whether Defendants have acted and continue to act as fiduciaries under

ERISA in connection with the conduct described herein;

               (b)     whether Defendants have engaged in prohibited transactions by receiving

the kickback payments for their own benefit and otherwise earning excessive compensation and

effectively charging excessive fees for the administrative, management and investment services

they provide to the Plans;

               (c)     whether Defendants have breached their fiduciary duties under ERISA by

failing to defray the reasonable expenses of administering the Plans;

               (d)     whether Defendants have failed to disclose or inform the Plans of the

existence and true nature of the kickback payments, as well as the excessive fees and

compensation received by Fidelity;

               (e)     whether Defendants are liable for participating in a prohibited transaction

by failing to disclose the indirect compensation they receive from mutual funds in violation of 29

C.F.R. § 2550.408b-2; and

               (f)     whether and what form of relief should be afforded to Plaintiff and the

Class.

         73.   Typicality. Plaintiff, who is a representative of the Plan and the Plans, has claims

that are typical of all of the members of the Class. Plaintiff’s claims and all of the Class

members’ claims arise out of the same uniform course of conduct by Defendants and arise under


                                                -24-
          Case 1:19-cv-10335-LTS Document 1 Filed 02/21/19 Page 25 of 34




the same legal theories that are applicable as to all other members of the Class.

        74.      Adequacy of Representation. Plaintiff will fairly and adequately represent the

interests of the members of the Class. Plaintiff has no conflicts of interest with or interests that

are any different from the other members of the Class. Plaintiff has retained competent counsel

experienced in class action and other complex litigation, including class actions under ERISA.

        75.      Predominance. Common questions of law and fact predominate over questions

affecting only individual Class members, and the Court, as well as the parties, will spend the vast

majority of their time working to resolve these common issues. Indeed, virtually the only

individual issues of significance will be the exact amount of damages recovered by each Class

member, the calculation of which will ultimately be a ministerial function and which does not bar

certification.

        76.      Superiority. A class action is superior to all other feasible alternatives for the

resolution of this matter. The vast majority, if not all, of the Class members are unaware of

Defendants’ breaches of fiduciary duty and prohibited transactions such that they will never bring

suit individually. Furthermore, even if they were aware of the claims they have against

Defendants, the claims of virtually all Class members would be too small to economically justify

individual litigation. Finally, individual litigation of multiple cases would be highly inefficient, a

gross waste of the resources of the courts and of the parties, and potentially could lead to

inconsistent results that would be contrary to the interests of justice.

        77.      Manageability. This case is well suited for treatment as a class action and easily


                                                  -25-
          Case 1:19-cv-10335-LTS Document 1 Filed 02/21/19 Page 26 of 34




can be managed as a class action since evidence of both liability and damages can be adduced,

and proof of liability and damages can be presented, on a Class-wide basis, while the allocation

and distribution of damages to Class members would be essentially a ministerial function.

        78.     Defendants have acted on grounds generally applicable to the Class by uniformly

subjecting Class members to the kickback scheme and other conduct described above, which

scheme Defendants clearly intend to continue to perpetrate in the future. Accordingly, injunctive

relief, as well as legal and/or equitable monetary relief (such as disgorgement and/or restitution),

along with corresponding declaratory relief, are appropriate with respect to the Class as a whole.

                                       COUNT I
    (For Breach Of Fiduciary And Violation Of ERISA’s Prohibited Transaction Rules)

        79.     Plaintiff incorporates the allegations in the previous paragraphs of this Complaint

as if fully set forth herein.

        80.     Defendants are fiduciaries of the Plans under ERISA § 3(21)(A), 29 U.S.C. §

1002(21)(a), as explained above, and are fiduciaries based on their discretion, authority and/or

control with respect to the administration, management and/or disposition of the Plans and their

assets, and their provision of investment advice for a fee or other compensation with respect to

the monies or other property of the Plans and Defendants’ authority and responsibility with

respect to the administration and management of the Plans and their retirement assets.

        81.     Defendants control the selection of the mutual funds available as investment

options for the Plans and their participants, provide investment advice for compensation with

respect to these investment options, use their custody, control, ownership and dominion over the

                                                -26-
         Case 1:19-cv-10335-LTS Document 1 Filed 02/21/19 Page 27 of 34




Omnibus Accounts and accumulated units of assets of the Plans and use their discretionary

authority and responsibility in the administration of the Plans to obtain kickback payments from

the mutual funds and to earn other compensation from self-dealing as described above.

       82.     Defendants are prohibited from receiving benefits and compensation in

connection with their position as fiduciaries of the Plans and a party-in-interest.

       83.     The secret payments made by the mutual fund companies to Fidelity constitute

Plan assets because: (a) Fidelity receives the payments as a result of its fiduciary status or

function (e.g., because Fidelity receives payments from mutual funds in exchange for offering the

funds as an investment option to the Plans and their participants); (b) the mutual funds make

payments to Fidelity at the expense of the Plans and participants (e.g., because the mutual funds

set the fees they charge Plans and participants to cover not only the fees they would normally

charge, but also the amount of kickback payments they have to make to Fidelity); and/or (c) the

secret payments effectively constitute the proceeds of the Plans’ and participants’ investments.

       84.     Fidelity is a fiduciary under ERISA § 3(21)(A), 29 U.S.C. §

1002(21)(a), with respect to the kickback payments, because it has discretion and control, or

exercises authority, with respect to the management or disposition of these payments by

arranging for, accepting and retaining them, either directly or through its subsidiaries or affiliates,

as well as self-determining its excessive compensation, as described above.

       85.     Fidelity has engaged in and continues to engage in prohibited

transactions in violation of ERISA § 406(b)(1), 29 U.S.C. § 1106(b)(1), by dealing with the


                                                 -27-
         Case 1:19-cv-10335-LTS Document 1 Filed 02/21/19 Page 28 of 34




assets of the Plans in its own interest or for its own account.

       86.      Fidelity has engaged in and continues to engage in prohibited

transactions in violation of ERISA § 406(b)(2), 29 U.S.C. § 1106(b)(2), by acting on behalf of

third parties which have interests that are adverse to those interests of the Plans, their participants

and/or beneficiaries in connection with transactions involving the Plans.

       87.      Fidelity’s receipt and retention (or the receipt and/or retention by its

affiliates or subsidiaries) of the kickback payments and other compensation, as set forth above,

constituted and continues to constitute prohibited transactions under ERISA § 406(b)(3), 29

U.S.C. § 1106(b)(3), in that the receipt of the kickback payments and other compensation by

Fidelity amounts to and constitutes a fiduciary receiving consideration for its own personal

account from parties such as mutual funds that are dealing with the Plans in connection with

transactions (i.e., the purchase and sale of mutual fund shares) involving the assets of the Plans

held in the Omnibus Accounts or sub-accounts, and/or represented by the accumulation

units/shares. Specifically, the mutual funds deal with the Plans by accepting funds from

Omnibus Accounts that represent the investment of the Plans’ assets, and they do so in

connection with transactions involving the assets of the Plans. Furthermore, as explained above,

Fidelity also has engaged in prohibited transactions with respect to its control over the

investments in the Omnibus Accounts and its earning of improper and excessive compensation

through acts of self-dealing and by acting solely for its own benefit, as opposed to for the benefit

of the Plans.


                                                 -28-
          Case 1:19-cv-10335-LTS Document 1 Filed 02/21/19 Page 29 of 34




        88.      Fidelity also has engaged in and participated in violations of ERISA § 406(a), 29

U.S.C. § 1106(a), by causing the Plans to enter into arrangements with Defendants that are not

subject to the safe harbor created by 29 C.F.R. § 2550-408b-2 and, therefore, constitute

prohibited transactions.

        89.      Pursuant to ERISA §§ 409(a) and 502(a), 29 U.S.C. §§ 1109(a) and 1132(a),

Fidelity is liable to the Plans to credit back, disgorge and/or make restitution of all kickback

payments and other improper compensation received by it; or, alternatively, Fidelity is liable to

the Plans and the Class to pay damages or make restitution to the Plans in an amount representing

the difference between the kickback payments and other compensation that it received, and the

reasonable fair market value of any services provided to the Plans by Fidelity.

        90.      Plaintiff and the Class also are entitled to all equitable or remedial relief as the

Court may deem appropriate and just.

        91.      Pursuant to ERISA § 502(a), 29 U.S.C. § 1132(a), the Class seeks an Order

declaring that the above-described practices of Fidelity in connection with the kickback

payments, and its earning of excessive compensation through self-dealing, violate ERISA, as set

forth above, and seeks a permanent injunction preventing Fidelity from engaging in such conduct

in the future.

                                            COUNT II
                                  (For Breach Of Fiduciary Duty)

        92.      Plaintiff incorporates the allegations in the previous paragraphs of this Complaint

as if fully set forth herein.

                                                  -29-
         Case 1:19-cv-10335-LTS Document 1 Filed 02/21/19 Page 30 of 34




        93.     Fidelity’s arranging for and retention (or the retention by its

affiliates or subsidiaries) of the kickback payments, as set forth above, violates its fiduciary

duties under ERISA § 404(a)(1)(A) and (B), 29 U.S.C. § 1104(a)(1)(A) and (B), in that Fidelity

failed and continues to fail to discharge its duties with respect to the Plans solely in the interest of

the Plans’ participants and beneficiaries and (a) for the exclusive purpose of (i) providing

benefits to participants and their beneficiaries; and (ii) defraying reasonable expenses of

administering the Plans with (b) the care, skill, prudence, and diligence under the circumstances

then prevailing that a prudent man acting in a like capacity and familiar with such matters would

use in the conduct of an enterprise of a like character and with like aims.

        94.     Fidelity also breached its fiduciary duties by using its discretion and

control over or influence with respect to the Omnibus Accounts, as well as their accumulation

units/shares, to generate the kickback payments and other improper compensation for its own

benefit. Fidelity did not use the Omnibus Accounts and the accumulation units/shares for the

exclusive purpose of providing benefits to the Plans’ participants and their beneficiaries and

defraying reasonable expenses of administering the Plans and failed to act with the care, skill,

prudence and diligence of a prudent person. As to the kickback payments themselves, to the

extent they constitute Plan assets, Fidelity failed to use them for the exclusive purpose of

providing benefits to participants and their beneficiaries and defraying reasonable expenses of

administering the Plans and also failed to act with the care, skill, prudence and diligence of a

prudent person. Finally, as set forth above, Fidelity breached its fiduciary duties by earning


                                                 -30-
            Case 1:19-cv-10335-LTS Document 1 Filed 02/21/19 Page 31 of 34




excessive compensation for its own account.

        95.     As a direct result of Fidelity’s breaches of duties, Plaintiff and the Class have

suffered losses and damages.

        96.     Pursuant to ERISA § 409, 29 U.S.C. § 1109, and ERISA § 502(a), Fidelity is

liable to restore to the Plans the losses they have suffered as a direct result of Fidelity’s breaches

of fiduciary duty and is liable for damages and any other available equitable or remedial relief,

including prospective injunctive and declaratory relief, and attorneys’ fees, costs and other

recoverable expenses of litigation.

                                      COUNT III
   (For Co-Fiduciary Breach And Liability For Participation In Prohibited Transactions,
              Breaches of Fiduciary Duty And Knowing Breaches Of Trust)

        97.     Plaintiff incorporates the allegations in the previous paragraphs of this Complaint

as if fully set forth herein.

        98.     In the alternative, to the extent that Fidelity is not deemed a

fiduciary or co-fiduciary under ERISA, Fidelity is liable to the Class for all recoverable damages

and relief as a non-fiduciary and party-in-interest that knowingly participated in prohibited

transactions and breaches of fiduciary duty in violation of ERISA, as well as knowing breaches

of trust.

        WHEREFORE, Plaintiff, on behalf of itself and the Class, demands judgment against

Defendants for the following relief:

        (a)     Declaratory and injunctive relief pursuant to ERISA § 502(a)(3), 29 U.S.C. §


                                                 -31-
         Case 1:19-cv-10335-LTS Document 1 Filed 02/21/19 Page 32 of 34




1132(a)(3), as detailed above;

       (b)     Disgorgement, restitution and/or damages as set forth above, plus all other

equitable or remedial relief as the Court may deem appropriate pursuant to ERISA §§ 409(a) and

502(a)(2), 29 U.S.C. §§ 1109(a) and 1132(a)(2);

       (c)     Pre-judgment and post-judgment interest at the maximum permissible rates,

whether at law or in equity;

       (d)     Attorneys’ fees, costs and other recoverable expenses of litigation; and

       (e)     Such further and additional relief to which Plaintiff and the Class may be justly

entitled and the Court deems appropriate and just under all of the circumstances.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands trial by jury as to all claims so triable.

                          NOTICE PURSUANT TO ERISA § 502(h)

       To ensure compliance with the requirements of ERISA § 502(h), 29 U.S.C. § 1132(h), the

undersigned hereby affirms that, on this date, a true and correct copy of this Complaint was

served upon the Secretary of Labor and the Secretary of the Treasury by certified mail, return

receipt requested.

Dated: February 21, 2019                      Respectfully submitted,

                                              /s/ David Pastor
                                              David Pastor (BBO #391000)
                                              Pastor Law Office
                                              63 Atlantic Avenue, 3rd Floor
                                              Boston, MA 02110
                                              Telephone: (617) 742-9700
                                              Facsimile: (617) 742-9701
                                              Email: dpastor@pastorlawoffice.com


                                                -32-
Case 1:19-cv-10335-LTS Document 1 Filed 02/21/19 Page 33 of 34




                            James E. Miller
                            Laurie Rubinow
                            Shepherd Finkelman Miller
                             & Shah, LLP
                            65 Main Street
                            Chester, CT 06412
                            Telephone: (860) 526-1100
                            Facsimile: (866) 300-7367
                            Email: lrubinow@sfmslaw.com
                                   jmiller@sfmslaw.com

                            Ronald S. Kravitz
                            Kolin C. Tang
                            Shepherd Finkelman Miller
                             & Shah, LLP
                            201 Filbert Street, Suite 201
                            San Francisco, CA 94133
                            Telephone: (415) 429-5272
                            Facsimile: (866) 300-7367
                            Email: rkravitz@sfmslaw.com
                                   ktang@sfmslaw.com

                            Nathan Zipperian
                            Shepherd Finkelman Miller
                             & Shah, LLP
                            1625 N. Commerce Pkwy Suite 320
                            Fort Lauderdale, FL 33326
                            Telephone: (954) 515-0123
                            Facsimile: (866) 300-7367
                            Email: nzipperian@sfmslaw.com

                            Chiharu G. Sekino
                            Jaclyn M. Reinhart
                            Shepherd Finkelman Miller
                             & Shah, LLP
                            1230 Columbia Street Suite 1140
                            San Diego, CA 92101
                            Telephone: (619) 235-2416
                            Facsimile: (866) 300-7367
                            Email: csekino@sfmslaw.com
                                   jreinhart@sfmslaw.com



                             -33-
Case 1:19-cv-10335-LTS Document 1 Filed 02/21/19 Page 34 of 34




                            Sahag Majarian
                            Law Offices of Sahag Majarian
                            18250 Ventura Blvd.
                            Tarzana, CA 91356
                            Telephone: (818) 609-0807
                            Facsimile: (818) 609-0892
                            Email: sahagii@aol.com

                            Attorneys for Plaintiff
                            and the Proposed Class




                             -34-
